Title: John Adams to Abigail Adams, 1 January 1795
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia January 1. 1795
          
          I wish you a happy New Year, and a Repetition of happy New Years as long as Time shall endure: not here below, because I shall want you in another Country, better than this.
          What do you say? shall I keep a national Thanksgiving with you? I hope before that Day We shall have good News from all our Family, tho We cannot be all together.
          Compliments of the Season to Louisa & all my good friends. Dont forget my farm next time you write. I hope to find a Letter at the senate Chamber
          Adieu
        